Citation Nr: 1537410	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-32 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  His decorations include the Bronze Star Medal and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating higher than 10 percent for PTSD.  Subsequently, the Appeals Management Center (AMC) issued a rating decision in January 2015 that increased the Veteran's PTSD rating to 30 percent for the entire appeal period.  The Veteran is presumed to be seeking the maximum rating available.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In May 2014, the Board remanded the case in order to obtain Florida Vet Center records and to schedule an updated VA PTSD examination if deemed appropriate.  The Florida Vet Center records identified by the Veteran are associated with his claims file, and he was provided an updated VA PTSD examination in December 2014 in order to provide current findings as to the severity of his psychiatric symptoms.  Thus, the Board's May 2014 remand directives have been complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  In this case, the issue of entitlement to a TDIU has been raised by the Veteran's written statements during the course of his appeal for an increased rating for PTSD. See, e.g., October 2009 notice of disagreement.  The issue of entitlement to a TDIU is discussed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).        


FINDING OF FACT

During the period on appeal, the Veteran's PTSD has been manifested by occupational impairment with reduced reliability and productivity due to such symptoms as circumstantial or stereotyped speech, impairment of short-term memory, impaired abstract thinking, chronic sleep impairment, anxiety, and irritability.   


CONCLUSION OF LAW

During the period on appeal, the criteria for a rating of 50 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A March 2008 letter satisfied the duty to notify provisions.

The Veteran's VA examination reports, VA treatment records, and Vet Center treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  During the period on appeal, VA psychiatric examinations were conducted in October 2008, January 2013, and December 2014.  The Veteran has asserted that the October 2008 VA examination was inadequate because it was unfairly rushed and because of difficulties with that particular VA examiner.  Assuming those shortcomings are accurate, the Board will not consider the October 2008 VA examination report.  The Veteran was afforded two subsequent examinations by different VA examiners in January 2013 and December 2014.  The Veteran has not argued, and the record does not reflect, that these later examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The January 2013 and December 2014 examination reports describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As such, VA's duty to assist has been met. 

Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been rated as 30 percent disabling for the entire period on appeal.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The Global Assessment of Functioning is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  

According to a March 2007 Vet Center note, the Veteran reported that he wanted to address his anger and feelings of irritability.  An April 2007 telephone note reflected that the Veteran felt much better since he first made contact with the Vet Center.  He stated that his obsessive and compulsive behavior was less intense, that there was a decline in ritualistic behavior, and that he was feeling more relaxed.  However, the following month, the Veteran reported that his obsessive experiences had increased since his last visit, and that he experienced intrusive thoughts related to completing tasks.  He reported feeling anxious.  A September 2007 Vet Center note reflected that the Veteran reported anxiety and forgetfulness, and felt stressed with trading stocks on his computer.  He reported experiencing anger episodes twice since his last visit.  A note from later that month included an observation that the Veteran had a flat affect and that his speech was tangential, and he reported continued symptoms of obsessive-compulsive disorder.  

An October 2007 Vet Center couple's session reflected that the Veteran and his wife sought to augment their sense of well-being and intimacy in their marriage.  The wife reported that at times the Veteran was too detail-oriented and seemed distant, but that they had a friendly relationship and a good marriage, and they usually ate dinner together and occasionally went on outings.  According to a November 2007 treatment note, the Veteran reported experiencing nightmares three weeks prior, and stated that he liked to be alone.  He did report attending a football game.  A Vet Center note from later that month reflected that the Veteran attended a football game at the University of Alabama and visited his son.  In December 2007, the Veteran stated that Christmas reminded him of his experiences in Vietnam.  He reported a good relationship with his wife.  In January 2008, the Veteran stated that he went into stockbrokerage and worked out of his home in order to effectively manage his stress reactions.  He also reported experiencing a stroke.  

According to a March 2009 VA treatment note, the Veteran reported that he was short-tempered, and experienced irritability and depression.  He accepted a VA mental health consultation.  An April 2009 VA psychiatry consultation note stated that the Veteran's mood was slightly dysphoric with a decreased range, and poor verbal impulse control was noted, as was a derisive and angry tone.  Insight and judgement were observed to be fair to good.  PTSD and obsessive compulsive personality traits were noted, and a GAF score of 65 was assigned.  According to a May 2009 VA treatment note, the Veteran stated that he had an outside prescription for Zoloft that he wanted to fill at VA.  A June 2009 addendum noted that the Veteran's private treatment notes confirmed the prescription, and it was approved.              

In the Veteran's October 2009 notice of disagreement, he reported that his symptoms had increased, and that he manifested avoidance and hyper-arousal daily.  He also stated that he had retired in 1995 at the age of 51 because he was no longer able to deal with the stress of day-to-day work.  He noted that a Vet Center counselor in January 2008 had written that the Veteran eventually went into stock brokerage and worked out of his home in efforts to effectively manage stress reactions.  He stated that he was currently only able to work one to two hours per day from home, and that he could not concentrate on critical analysis, especially when interruptions and distractions occurred.  He asserted that his PTSD had profoundly impacted his ability to work.

In January 2013, the Veteran underwent a VA PTSD examination.  The examiner diagnosed PTSD in partial remission, and determined that the Veteran's disability was characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that his marriage was great and that his wife tolerated his issues.  He also reported having close attachments with his children and grandchildren from a previous marriage.  He stated that he currently had 10 close friends in whom he could confide.  The Veteran reported that he had attended individual therapy at the Florida Vet Center for two years, but discontinued counseling in 2008.  He stated that in 2008 he had averaged approximately seven alcoholic drinks per week, but that since 2010 he had reduced his alcohol consumption to two or three drinks per week.  The examiner noted symptoms of anxiety and chronic sleep impairment.  The Veteran reported sometimes experiencing intrusive, upsetting memories usually triggered by conversations or news of current wars.  The severity of these intrusive memories was noted to be "mild/moderate."  The Veteran also described nightmares that occurred every week, of chronic duration and mild severity.  He also described flashbacks occurring once a month, which the examiner characterized as "mild/below threshold."  The Veteran reported that he slept an average of four hours per night.  He also stated that his irritability and anger were improved with medication, though he reported a verbal altercation with a neighbor a few months prior.  The Veteran stated that his concentration was not as good as it used to be, and that he had begun to experience some short-term memory loss, which he described in connection with a stroke.     

An August 2014 VA treatment note reflected that the Veteran was experiencing strange dreams at night and was unable to sleep.  He requested a mental health consultation for PTSD.  According to a November 2014 VA psychology note, the Veteran's thought processes were circumstantial and difficult to redirect.  Memory was intact, judgment and insight were within normal limits, and no suicidal ideation was present.  The Veteran stated that his PTSD symptoms occurred weekly and affected his social relationships.  He stated that he lived at home with his wife of 33 years.       

An October 2014 VA psychology consultation note reflected that the Veteran was seeking psychology services due to an exacerbation of PTSD symptoms; specifically, he reported experiencing nightmares related to his combat experiences in Vietnam.  The provider noted that the Veteran was circumstantial throughout his dialogue and was difficult to redirect at times.  The Veteran reported consuming three to four beers per week, with no tobacco or illicit substance use.   

In December 2014, the Veteran was afforded a VA psychiatric examination.  PTSD in partial remission was diagnosed.  The Veteran reported that he kept to himself and that he did volunteer work.  He reported a close friendship with his two sons.  He stated that he did not like to travel due to an accident last year, but that recently he went to Alabama with a friend.  He denied any history of suicide attempts.  The examiner determined that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted symptoms of anxiety, chronic sleep impairment, and circumstantial or stereotyped speech.  The Veteran reported experiencing dreams twice per week, and sleeping an average of four to five hours per night.  He stated that he had difficulty falling and maintaining sleep.  He reported irritability once a week, and stated that he was watchful and jumpy all the time.  

The Board finds that the evidence of record demonstrates occupational impairment with reduced reliability and productivity due to such symptoms as circumstantial speech, impaired short-term memory, and impaired thinking and concentration, which most nearly corresponds to a 50 percent disability rating.

Throughout the Veteran's treatment notes and VA examination reports during the appeal period, there is a pattern of the Veteran exhibiting circumstantial speech.  A Vet Center treatment record from September 2007 (i.e. during the one year look-back period of the appeal) noted that the Veteran's speech was tangential.  According to an April 2009 VA treatment note, the Veteran exhibited poor verbal impulse control.  More recently, the Veteran's VA mental health treatment notes have reflected that the Veteran's thought processes and dialogue were circumstantial, and that he was difficult to redirect.  See August 2014 and October 2014 VA treatment notes.  Likewise, during the Veteran's December 2014 VA examination, the examiner determined that the Veteran displayed circumstantial or stereotyped speech.  Although the Veteran's circumstantial speech is only one symptom among several to consider in the mental disorders rating criteria, it has been observed by multiple counselors and psychologists from the Vet Center and from VA, and has also been demonstrated on VA examination.  This symptom is of a sufficient frequency and pattern so as to warrant the higher rating of 50 percent.  Additionally, the Veteran has reported impaired short-term memory, impaired thinking, and significant difficulties concentrating.  See, e.g., October 2009 notice of disagreement; January 2013 VA examination report.  These symptoms are also best addressed by the 50 percent criteria, which consider symptoms such as impaired short-term memory and impaired abstract thinking.  The Veteran's chronic sleep impairment and fluctuations in motivation and mood are also encompassed by the 50 percent rating criteria.     

However, the criteria for the next higher rating (i.e. 70 percent) under the general rating formula for mental disorders have not been met during the appeal period.  The Veteran has not been shown to demonstrate symptoms rising to the level of severity such as those of suicidal ideation, near continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of hygiene, or inability to establish and maintain effective relationships. 

In making this determination, the Board is aware that the symptoms listed under the rating criteria are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a particular evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, the Board has also reviewed the evidence to determine his overall level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. April 8, 2013) (Although the Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment).  First, in this case, the record does reflect that the Veteran has a relatively high level of social functioning.  He has consistently reported a good marriage with his current wife of 33 years.  See, e.g., August 2014 VA treatment note; January 2013 VA examination report.  Although the Veteran and his wife attended a couple's therapy session in October 2007, the stated goal of the session was to increase the couple's sense of well-being and intimacy in the marriage, and his wife reported that they had a friendly relationship and a good marriage, and that they usually ate dinner together and occasionally went on outings.  See October 2007 Vet Center note.  Likewise, the Veteran had consistently reported a good relationship with his two sons from a prior marriage.  See, e.g., December 2014 VA examination report.  The Veteran had also reported that he has several close friends that he feels he can confide in.  See January 2013 VA examination report.  Thus, he has not been shown to be unable to function socially or to maintain relationships.  

The types of symptoms contemplated by the 70 percent rating criteria are of a severity that causes social and occupational impairment in most areas.  In this case, while the Veteran's speech may be tangential or circumstantial, he is able to sufficiently communicate such that he can maintain good relationships with his wife, sons, and friends.  He is also able to engage in some volunteer work.  See December 2014 VA examination report.  While the Veteran has sought therapy to address his irritability and feelings of anger throughout the appeal period, those symptoms do not rise to the level of severity of impaired impulse control  such as unprovoked irritability with periods of violence.  As an example, in December 2014, the Veteran reported an altercation with a neighbor in April or May of that year.  However, when he provided further details concerning the incident, it appeared that his neighbor both initiated and escalated the argument, and that the Veteran removed himself from the situation without any police intervention.  See December 2014 VA examination report.  While poor verbal impulse control was noted in an April 2009 VA treatment note when the Veteran was frustrated and angry, there was no indication of impaired physical impulse control, and the Veteran has not been shown to demonstrate any violent tendencies.  The Board notes that at the time of the April 2009 treatment note, a GAF score of 65 was assigned.  While GAF scores are not dispositive, they do provide insight into the Veteran's mental health status, and they are a factor to consider.  A score of 65 indicates some mild symptoms, but generally functioning pretty well.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

The Board notes that the Veteran's Vet Center treatment records from March 2007 to September 2007, which fall within the one year look-back period, reference obsessive-compulsive behavior.  Few details are available regarding these symptoms.  A decline in ritualistic behavior is initially noted after the Veteran first makes contact with the Vet Center, and then he reports that his obsessive experiences increase the following month.  However, during the majority of the appeal period there is no discussion of these symptoms persisting, and there have been no findings by any psychologist or psychiatrist that the Veteran experiences obsessional rituals that interfere with routine activities.  In short, since the Veteran's obsessive-compulsive behavior is only noted during a brief part of the appeal period, and since there is no evidence demonstrating that he experiences obsessional rituals that interfere with routine activities, the Board finds that these symptoms are not representative of the Veteran's overall level of functional impairment and do not warrant a higher rating. 

Additionally, the Board notes that both VA examination reports from January 2013 and December 2014 concluded that the Veteran's psychiatric disorder was characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which corresponds to a 10 percent rating, far less than the 50 percent rating assigned in this decision.  The VA examination reports considered in this decision (again, excluding the earlier VA examination report from October 2008 with which the Veteran took issue, and which exception the Board is honoring) both diagnosed PTSD as being in partial remission.  These findings further demonstrate that the higher, 70 percent rating is not warranted in the Veteran's case. 

In summary, the evidentiary record supports the assignment of a 50 percent rating for PTSD because while the Veteran's symptoms fall under both the 30 percent and 50 percent rating criteria, when affording the Veteran the benefit of the doubt, the higher rating shall be assigned.  38 C.F.R. § 4.7.  However, as discussed above, the evidence preponderates against a finding that a 70 percent rating is warranted.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disorder, which is productive of symptoms such as anxiety, impairment of short-term memory, chronic sleep impairment, irritability, difficulty concentrating, and circumstantial or stereotyped speech.  These manifestations are contemplated by the general rating criteria for mental disorders, which divide the varying degrees of occupational and social impairment into broad categories, and provide several different types of non-exhaustive examples of symptoms.  As the rating criteria are adequate to evaluate the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Subject to the laws and regulations governing the payment of VA benefits, a rating of 50 percent for PTSD is granted. 


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

In this case, the Veteran's highest disability rating is for PTSD (50 percent), and his combined rating is 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, he does not meet the schedular rating criteria for a TDIU.  Nevertheless, the Veteran raised this issue when he asserted that he was forced to leave his full-time employment in 1995 due to his psychiatric disability and that since that time he has only been able to work one or two hours a day from home, and is essentially unable to obtain or maintain substantial, gainful employment.  See October 2009 notice of disagreement.  The Board is precluded from considering in the first instance whether TDIU should be assigned on an extraschedular basis, and therefore the case must be referred to the Director of VA's Compensation and Pension Service for consideration of this issue.  Before the RO/AMC forwards the case to the Director of VA's Compensation and Pension Service, it should accomplish any development deemed appropriate in order to fully address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  After completing any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, refer the issue to the Director, Compensation and Pension Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted.

2.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


